Title: To Alexander Hamilton from Philip Schuyler, 12 November 1780
From: Schuyler, Philip
To: Hamilton, Alexander



Saratoga [New York] Nov 12th 1780
My Dear Sir

Both your favors of the 17th & 22nd. ult I had the pleasure to receive about the latter end of the month, since which this place has been a Scene of Confusion and distress. The Inhabitants flying for Shelter to the Interior part of the state, and the Militia moving up with a tardiness which has given me more real Concern than the Enemys depradations have done as It evinces either disaffection in too many, or that they are heartily tired of the Contest. I fear there is too much of both.
(I hope General Green will reach Virginia In time to Collect a body of troops and bring Matters into proper train before the troops you Suspect to be destined from N York for Virginia arrive there, as by the affair of the 16th August Gen: Gates has lost the Command in that quarter, I Consider rather favorable to us, for certain I am that his want of abilities would have proved extreamly prejudicial to us, I sincerely wish he may never command at any Important post.)
The disaster which the british have experienced In the Spanish dominions on this continent Will I hope rid Spain of her fears and Induce unanimity In the Court of Madrid; a peace at this Juncture between Spain & Britain would very materially Injure our cause.
I am exceedingly sorry to find that a certain expedition was not agreable to Count De Rochambeau and the more so as I know how Impracticable It is to prosecute one without the Immediate aid of the french troops. I believe the Gallic commander has private Instructions to the Countrary otherwise I think he would not forego a Command in which he would reap many laurels with little trouble for as to Success It appears to me that would have been beyond a doubt. The reduction of Canada, Since the Indians are generally become hostile, is a matter certainly of the first Importance, as we shall have no Alternative left in the ensuing Campaign but that of Abandoning the present frontiers from Virginia to New Hampshire Inclusive or keeping a body of troops for their protection equal to the Conquest of Canada.
I was on the point of commencing my Journey to Hartford when the british on lake Champlain a Second time threatened this quarter, that and their Manoevre on the Grants prevented me from prosecuting It, and It is now too late. Mr. Benson paid me a visit a few days before he set out for Hartford. The conversation we had together I hope will tend to public utility; he is strongly Impressed with the necessity of Immediately & permanently compleating the Army and of another matter which I formerly mentioned to you; both appear to me so necessary that I form no great expectations from the first without the latter.
I have advised the Governor to call the Assembly at any early day. I think It of Great Importance that a final Settlement should be made with ⟨the⟩ people on the Grants, they are capable of strength⟨ening⟩ the Army and aiding In the defense of the frontiers and I do not despair of rendering them useful in both ways, If I can bring the legislature to adopt my Ideas.
Be assured that we shall be happy to see the Gentlemen you mention, and such others as you may bring with you.
Mrs. Schuyler joins me in the most affectionate wishes, adieu I am Dear Sir   Most tenderly   Yours &c &c
Phi Schuyler
Colo: Hamilton

